DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 1/12/2022 have been fully considered.

	In response to the doubling patenting arguments at page 4, lines 5-19, the double patenting rejections have been withdrawn in view of the terminal disclaimer approved on 1/12/2022.

In response to the arguments and amendments at page 4 line 20 to page 6, the newly introduced limitation “a detection unit that detects that an accident has occurred in a vehicle.” is taught by a newly introduced prior art by Yamamoto (Pub. No.: US 2009/0129607 A1).
Yamamoto teaches an airbag sensor or an acceleration sensor is used to detected an emergency/accident. See para [0037], “Further, in an ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Abram’s speaker system 70 to be installed inside of Yamamoto’s vehicle comprising an emergency/accident sensor to determine the safety of the driver and to receive the driver’s voice during emergency/accident.
To address applicant’s arguments that Abrams’s microphone array of the speaker system 70 is only directed to the location of the beacon device 90, Abram at Fig. 5, paragraph [0019], “This apparatus can be remotely controlled (e.g., in a remote physical location such as one separated from the microphone array by many miles), or may be locally controlled (e.g., within a localized region such as a single room, home or office).  In some particular implementations, the directional controller can enable a remote user to control the direction of a microphone array in order to enhance the audio signal ultimately transmitted to that remote user at his/her remote location.” and paragraph [0038], “For example, ” clearly teaches the direction of the microphone array can be controlled by a remote user to a specific direction that is desired by the remote user. 
Since Abram’s speaker system 70 is modified to be installed inside of Yamamoto’s vehicle, then it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Abram’s cameral system to work in a similar manner as taught to capture videos of the driver and the driver’s proximity, such as vehicle windows next to the driver, to acquire open or close state of the vehicle windows during an accident and to allow a remote user to control the direction of the microphone array based on the video received to change the direction of the microphone array to the direction of the driver’s window as desired by the remote user.
	The rejections are maintained based on the reasons provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (Pub. No.: US 2019/0069080 A1) in view of Yamamoto (Pub. No.: US .

Regarding claim 1, Abrams teaches an information processing device (Fig. 1-Fig.6, abstract, user-controlled beam steering in a microphone array), comprising:
an acquisition unit configured to acquire visual information (Fig. 1-Fig. 6 and para [0029]. The cameral system 190 of the speaker system 70 is configured to acquire visual information of the users 50A-D and their proximity);
a reception unit configured to receive a manipulation input from an operator external to the vehicle (Fig.1-Fig. 6, para [0019], “In some other cases, an apparatus is configured to receive signals from a (microphone) directional controller.  This apparatus can be remotely controlled (e.g., in a remote physical location such as one separated from the microphone array by many miles), or may be locally controlled (e.g., within a localized region such as a single room, home or office).  In some particular implementations, the directional controller can enable a remote user to control the direction of a microphone array in order to enhance the audio signal ultimately transmitted to that remote user at his/her remote location.”.  Control system 60 receives direction commands from a remote use via device 90r);
a display unit configured to display an image (Fig. 5, para [0038], “In ”. The remote beacon/smartphone 90 displays video captured by the speaker system 70 during video conference); and
a determination unit configured to determine directivity of a microphone to be a direction of a designated window based on the manipulation input (Fig. 5, and para [0019], [0037]. The control system 60 of the speaker system 70 focus the direction of the microphone array 30 to a desired direction based on the command signal 320 received from a remote beacon/smartphone device 90).
Abrams teaches the microphone apparatus is implemented in a small room or office, but fails to expressly the cameral system is implemented in a vehicle to acquire information on an open and closed state of a window of a vehicle that is in an accident, a display unit configured to display an image representing the open and close state of the window based on the information on the open and closed state of the window, a determination unit configured to determine directivity of a microphone in a vehicle cabin of the vehicle to be a direction of a designated window based on the manipulation input for designating the window in the image displayed on the display unit and a detection unit that detects that an accident has occurred in a vehicle.
However, in the same field of directional microphone, Yamamoto teaches an airbag sensor or an acceleration sensor is used to detected an emergency/accident. See para [0037], “Further, in an emergency situation, when the airbag switch 22 detects an operation of the airbag of the vehicle 11, or when the communication start switch 23 is turned ON, the interface section 34 sets a telephone number previously registered as the destination telephone number so as to call the center 14. In addition, an emergency situation may be detected by using an acceleration sensor in the vehicle 11 or the like.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Abram’s speaker system 70 to be installed inside of Yamamoto’s vehicle comprising an emergency/accident sensor to determine the safety of the driver and to receive 
Since Abram’s speaker system 70 is modified to be installed inside of Yamamoto’s vehicle, then it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Abram’s cameral system to work in a similar manner as taught to capture videos of the driver and the driver’s proximity, such as vehicle windows next to the driver, to acquire open or close state of the vehicle windows during an accident and to allow a remote user to control the direction of the microphone array based on the video received to change the direction of the microphone array to the direction of the driver’s window as desired by the remote user.

Regarding claim 2, Abrams in the combination teaches an information processing device according to claim 1, further comprising:
 	a speaker in the vehicle cabin configured to output a voice of the operator to the vehicle cabin and outside of the vehicle (Fig. 1, speaker 80, para [0021], “ In various implementations, control system 60 and microphone array 30 are collectively housed in a speaker system 70 (shown optionally in phantom), which may include a speaker 80 for transmitting audio signals to user(s) 50.” and para [0038], “For example, in some cases, directional controller 330 can be contained in, or form a part of, an audio conferencing system or a video conferencing system (audio/video conferencing system) ”).

 	Regarding claim 3, recites a method performed by the device of claim 1. Therefore, it is rejected for the same reasons.

	Regarding claim 4, recites a method performed by the device of claim 2. Therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ZHEN Y WU/Primary Examiner, Art Unit 2685